Citation Nr: 0302267	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
lumbar spine fracture, currently evaluated as 60 percent 
disabling.

3.  Entitlement to an effective date prior to September 18, 
1998 for the grant of entitlement to a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU).  

[The issue of entitlement to service connection for 
osteoarthritis of the cervical spine will be addressed in a 
separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

In his February 2000 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He was scheduled for 
such a hearing in June 2002 but failed to report for that 
hearing and provided no explanation for his failure to 
report.  Accordingly, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2002).  

Additionally, the Board observes that, to date, the veteran 
has not responded to a November 2001 Statement of the Case 
addressing the issues of entitlement to a bilateral hip 
disability and an earlier effective date for the grant of 
service connection for PTSD.  As such, those issues are not 
presently before the Board on appeal and will not be 
addressed in this decision.

The veteran's appeal also includes the issue of entitlement 
to service connection for osteoarthritis of the cervical 
spine.  However, the Board has determined that additional 
development is necessary in regard to this issue, and this 
development will be accomplished by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9 (2002).  
This issue will addressed in a separate and forthcoming 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service-connected PTSD is productive of 
significant occupational impairment, less than total 
impairment of social functioning, suicidal ideation without 
attempts, and frequent panic attacks; while he reported one 
attempt at self-mutilation, he also stated that he had ended 
this attempt before he could harm himself and has not been 
found to be a harm to himself at present.

3.  The veteran's service-connected lumbar spine disability 
is productive of limitation of motion and significant pain 
and spasms with motion; while this disability is not 
productive of cord involvement, bedridden status, or the 
requirement of long leg braces, there is demonstrable 
deformity of the lumbar spine.

4.  The veteran's initial claim of entitlement to TDIU was 
denied in an unappealed January 1990 rating decision; his 
subsequent claim was received on August 19, 1998, and the 
evidence of record shows that he was employed until September 
18, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a 70 percent evaluation for residuals of 
a lumbar spine fracture have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5285 and 5293 
(2002); 
67 Fed. Reg. 54345-54349 (2002).

3.  The criteria for entitlement to an effective date prior 
to September 18, 1998 for the grant of entitlement to TDIU 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
addressing his claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a November 2001 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

B.  PTSD

In an April 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 70 percent evaluation, 
effective from August 19, 1998.  This evaluation has since 
remained in effect and is at issue in this case.

The RO based the veteran's evaluation for PTSD on the results 
of a February 1999 VA examination.  During this examination, 
the veteran reported both a life-threatening injury and an 
incident of sexual molestation during service.  Subjective 
complaints included daily flashbacks of the noted events, 
daily intrusive thoughts, poor sleep, occasional nightmares, 
some hypervigilance, a variable startle response, few 
friends, suspiciousness of others, trouble with anger and 
rage, some degree of amnesia concerning the stressful events, 
suicidal thoughts and homicidal ideation (though no plan to 
act this out), and no hallucinations or delusions.  The 
examiner diagnosed chronic and moderate PTSD, with a Global 
Assessment of Functioning (GAF) score of 50 assigned.

The Board also notes that a February 1999 VA social and 
industrial survey report indicates that the veteran's 
"significant" symptoms of PTSD severely affected his social 
and occupational functioning.  The social worker who prepared 
this report assigned a GAF score of 35.  

A July 2000 VA treatment record indicates that the veteran 
reported chronic intermittent suicidal thoughts, with no 
intent to act on such thoughts.

In October 2000, the veteran appeared for a VA PTSD 
examination, during which he reported intrusive memories, 
flashbacks, periods of acute anxiety, and inappropriate 
outbursts of anger.  He also stated that, two weeks earlier, 
he had tried to amputate his own penis with a strap but did 
not follow through on account of pain.  Upon examination, he 
was quite hostile towards the examiner and began to 
hyperventilate.  He denied present thoughts of harming 
himself or others.  Specific symptoms noted by the examiner 
included intrusive memories, efforts to avoid those memories, 
flashbacks, distress at reminders of the trauma, diminished 
participation in significant activities, sleep difficulty, 
anxiety, inappropriate anger, difficulty concentrating, and 
hypervigilance.  The examiner also noted the veteran's 
"manifest efforts at self-mutilation" but further indicated 
that he had no such thoughts at the present time.  The 
veteran was also noted to be able to maintain some meaningful 
social relationships, to apparently "occasionally perform 
some constructive work during the day," and to provide for 
himself and maintain hygiene and grooming.  The examiner 
diagnosed PTSD and assigned a GAF of 51.  This score was also 
noted to be the highest estimated score for the previous 
year.  

During his June 2001 VA examination, the veteran reported 
depressive behavior, panic attacks, and "day-mares."  

The RO has evaluated the veteran's service-connected PTSD at 
the 70 percent rate under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002). 

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the Board does not doubt that the veteran's 
service-connected PTSD is severely disabling.  Specific 
symptoms have included suicidal ideation, without actual 
attempts or a plan; frequent panic attacks; hostility; and 
memory problems.  

However, there is doubt as to whether the veteran's PTSD is 
productive of total occupational and social impairment.  The 
strongest evidence in support of this contention includes the 
VA reports from February 2001, which indicate GAF scores 
ranging from 35 to 50.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), these scores are 
suggestive of an inability to maintain employment.  However, 
the examiner who conducted the February 2001 VA psychiatric 
examination also described the veteran's PTSD as moderate in 
degree, and the examiner who conducted the October 2000 
examination indicated that the veteran was capable of 
occasional "constructive work."  This examiner also 
assigned a GAF score of 51, which the DSM-IV lists as 
suggestive of moderate social and industrial impairment, and 
noted that the veteran was able to maintain some meaningful 
social relationships.  Taken as a whole, this evidence shows 
that the veteran's social and industrial impairment, while 
essentially severe, is less than total.

The Board also is aware that the criteria for a 100 percent 
evaluation for PTSD include a persistent danger of hurting 
one's self or others and has considered the veteran's 
reported history of an attempt at self-mutilation, as 
described in the October 2000 VA examination report.  
However, the examiner who conducted that examination noted 
that the veteran had not followed through on this attempt and 
had no current thoughts of self-mutilation.  As such, the 
Board does not find that the veteran currently presents a 
threat to himself or others.

Overall, the evidence of record shows a PTSD disability 
picture that closely fits the criteria for a 70 percent 
evaluation but falls noticeably short of the criteria for a 
100 percent evaluation.  As such, the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial evaluation in excess of 70 percent for PTSD, and the 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002). 



C.  Lumbar spine fracture

In an October 1978 rating decision, the RO granted service 
connection for a lumbar spine fracture on the basis of in-
service treatment for such an injury.  An initial 100 percent 
evaluation was assigned under 38 C.F.R. § 4.30 (2002) from 
April 1978, with a 40 percent evaluation effectuated as of 
November 1978.  This evaluation was increased to 60 percent 
in an April 1989 rating decision, effective as of November 
1988, on the basis of recent medical evidence showing severe 
limitation of motion and increased pain on motion.  The 60 
percent evaluation has since remained in effect and is at 
issue in this case.  

During his January 1999 VA spine examination, the veteran 
reported constant aching and radiation of pain due to his low 
back disorder.  The examination revealed total excursion of 
T1 to 95 degrees; flexion and extension of T12 to 90 degrees 
and of S1 to 60 degrees, resulting in 5 degrees of thoracic 
motion and 30 degrees of lumbar motion; tilt at T1 to 30 
degrees bilaterally; tilt at T12 to 10 degrees bilaterally; 
rotation at T1 to 15 degrees to the right and 30 degrees to 
the left; and rotation at T12 to zero degrees bilaterally.  
X-rays of the lumbar spine from May 1998 were noted to show 
extensive surgical changes and old compression deformities at 
L1 and L3.  The diagnoses included post-traumatic 
osteoarthritis of the lumbar spine and a post-surgical lumbar 
spine.  The examiner noted that the veteran was only 
employable in sedentary or light work.  

At his September 2000 VA bones examination, the veteran 
complained of low back pain, stiffness, fatigability, lack of 
endurance, and radiation of pain.  He stated that he 
experienced flare-ups of back discomfort on an almost daily 
basis, with a duration of approximately 20 minutes.  Also, he 
noted that he was temporarily unable to perform normal 
movements or activities during his flare-ups.  Upon 
examination, range of motion studies revealed flexion to 60 
degrees, extension to 20 degrees, bilateral lateral flexion 
to 10 degrees, and bilateral rotation to 15 degrees.  The 
veteran appeared to have spasms of pain in his lumbar region 
during these movements.  Lumbosacral spine x-rays were noted 
to have revealed old compression deformities of the L1 and L3 
vertebral bodies.  The diagnosis was a spinal disk condition, 
with surgical fusion.  The examiner further opined that the 
veteran's range of motion of his back was affected by 
recurrent muscle spasms and that he should still be 
considered unemployable on account of his back disorder.  

During his June 2001 VA hearing, the veteran reported 
"excruciating" low back pain about six times per month.

The RO has evaluated the veteran's lumbar spine disorder at 
the 60 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  The Board observes that the criteria of this 
section have been revised recently, but no further 
consideration under Diagnostic Code is warranted because 
neither the old criteria nor the revised criteria allow for 
an evaluation in excess of 60 percent.  See 67 Fed. Reg. 
54345-54349 (2002) (containing the new provisions of 
Diagnostic Code 5293).

Rather, the only potentially applicable diagnostic codes 
section allowing for an evaluation in excess of 60 percent 
are Diagnostic Codes 5285 and 5286.  In this regard, the 
Board observes that, as there is no evidence of ankylosis of 
the lumbar spine, the criteria for a 100 percent evaluation 
under Diagnostic Code 5286 (ankylosis at a favorable angle, 
with marked deformity and involvement of major joints or 
without other joint involvement) have not been met.

Under Diagnostic Code 5285, a 60 percent evaluation is 
warranted in cases of residuals of a vertebral fracture, 
without cord involvement and with abnormal mobility requiring 
a neck brace (jury mast), while a 100 percent evaluation is 
in order in cases of cord involvement, bedridden status, or 
the requirement of long leg braces.  In other cases, an 
evaluation in accordance with definite limited motion or 
muscle spasm is in order, with an additional 10 percent 
warranted in cases of demonstrable deformity of a vertebral 
body.

In this case, there is no evidence that the veteran's low 
back disorder is productive of cord involvement, bedridden 
status, or the requirement of long leg braces.  However, 
there is x-ray evidence showing deformity of L1 and L3.  This 
evidence provides a basis for an increased evaluation, of 70 
percent, on account of demonstrable deformity.  This 
evaluation seems particularly appropriate given the noted 
evidence of pain on motion and the September 2000 finding of 
unemployability due to the veteran's back disorder.

Overall, the evidence supports a 70 percent evaluation for 
the veteran's low back disorder in view of the criteria of 
Diagnostic Codes 5285 and 5293, and, to that extent, the 
appeal is granted.

D.  Extra-schedular consideration

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD and his low back disorder 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In this regard, the Board notes 
that entitlement to TDIU is presently in effect, and this 
grant has been predicated on the effect of the veteran's 
overall service-connected disability picture.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Entitlement to an earlier effective date for the grant 
of entitlement to TDIU

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151(a) (2002).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by the VA.  38 C.F.R. § 3.1(r) (2002).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002); see Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2002).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2) (2002).  The 
date of outpatient or hospital examination will be accepted 
as the date of receipt of a claim for increased benefits when 
such reports relate to an examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b) (2002).

In the present case, the veteran argued during his June 2001 
VA hearing that an earlier effective date for the grant of 
entitlement to TDIU was warranted because he did not have 
"steady" employment prior to September 18, 1998.  Rather, 
he often worked in seasonal or "spot jobs." 

The Board observes that the veteran's initial claim of 
entitlement to TDIU was received by the RO on September 27, 
1989.  The veteran failed to report for a December 1989 VA 
examination, and, in a January 1990 rating decision, the RO 
denied the veteran's claim.  The veteran was notified of this 
decision in February 1990 but did not respond within the 
following year.  As such, this decision is final under 
38 U.S.C.A. § 7105(c) (West 1991).

The veteran's application for service connection for PTSD was 
received by the RO on August 19, 1998.  In this application, 
the veteran noted "[a]ll of the abuses which are One Hundred 
Percent Service connected and aggravated during my active 
duty."  A formal application for TDIU was received by the RO 
on October 26, 1998, in which the veteran reported that he 
had last worked on September 18, 1998.  The veteran's claim 
of entitlement to TDIU was granted by the RO in an April 1999 
rating decision, effective from September 18, 1998.

In conjunction with his current appeal, the veteran has 
submitted voluminous VA and private medical records dated 
prior to September 18, 1998.  However, these records do not 
contain an opinion or any other evidence suggesting that the 
veteran was unemployable prior to that date.  

The Board has reviewed the evidence of record in this case 
and initially finds that the veteran's current claim of 
entitlement to TDIU must be considered an application to 
reopen, as his initial 1989 claim was denied in an unappealed 
December 1990 rating decision.

As to the date of the current claim, the Board finds that the 
content of the August 19, 1998 letter from the veteran is 
sufficiently suggestive of an intent to pursue a claim of 
entitlement to TDIU that this letter's date can be considered 
the date of the claim.  However, the effective date is the 
date of claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(o)(2) (2002).  In this case, 
the veteran has indicated that he was last employed on 
September 18, 1998, and there is no medical evidence of 
record suggesting unemployability prior to that date.  

Therefore, the Board finds that the date of September 18, 
1998, corresponding to the date on which the veteran was last 
employed, is the appropriate effective date for the grant of 
entitlement to TDIU under 38 C.F.R. § 3.400(o)(2) (2002).  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an earlier effective date, and veteran's 
claim for that benefit must be denied.  As the preponderance 
of the evidence is against the veteran's claim, the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) 
are not applicable.

 
ORDER

The claim of entitlement to an initial evaluation in excess 
of 70 percent for PTSD is denied.

Entitlement to a 70 percent evaluation for residuals of a 
lumbar spine fracture is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to an effective date prior to 
September 18, 1998 for the grant of entitlement to TDIU is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

